Citation Nr: 1436825	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-22 642	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, right ankle injury, evaluated 10 percent disabling from April 5, 1979.

2.  Entitlement to an increased evaluation for status post medial meniscectomy, right knee, evaluated 10 percent disabling from April 5, 1979.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Jun 1969 to June 1972 and from June 1974 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction subsequently transferred to the Manila RO. 

In a July 2011 rating decision, the New York RO partially granted the Veteran's claim for an increased evaluation of his right knee disability; a separate 10 percent evaluation was assigned for degenerative joint disease of the medial compartment, right knee, effective from May 22, 2009.  However, as this partial allowance does not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation for his right knee disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In May 2014, the Veteran telephoned the RO and raised a claim for additional compensation payable for a dependent spouse.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, and thus, the Board does not have jurisdiction over it.  It is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board concludes that, for the reasons expressed below, the Veteran's claims must be remanded in order for VA to fulfill its duty to assist the Veteran in substantiating his claims.

The Veteran was provided with a VA examination of his right knee and right ankle, most recently in April 2011.  At that time, the VA examiner noted that, with regard to the right knee, posterior and anterior drawer testing was negative.  The Veteran also denied the use of assistive devices for his right knee or ankle.  Subsequent to the April 2011 VA examination, records of VA treatment indicate increased symptomatology.  A March 2012 orthopedic outpatient consult note from the Manila Outpatient Clinic (OPC) indicates that the Veteran uses knee and ankle supports, and notes a positive mild anterior drawer test of the right knee.  October 2011 records from the Manila OPC also document a swollen right ankle, and that, at that point, the Veteran wore an ankle brace for 80 percent of the time.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the medical evidence described above, on remand, an additional VA examination should be ordered to document the current severity and manifestations of the Veteran's service-connected right knee and right ankle disabilities.  38 C.F.R. § 3.159(c)(4) (2014).

Additionally, to ensure that the record on appeal is complete, updated VA treatment records from the Manila OPC must be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records from the VA Outpatient Clinic in Manila, the Republic of the Philippines, dated from March 2012 to the present. Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond. 

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity and manifestations of his right knee and right ankle disabilities.  The complete record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. Based on a review of the complete record, the statements of the Veteran, and a physical examination of the Veteran, the examiner is asked to address the disabilities in accordance with VA rating criteria.

A complete rationale must be provided for any opinions expressed.

3.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



